         Case 3:15-cv-00675-JBA Document 1216 Filed 07/02/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )             Civil Action No.
                                                   )             3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )

    RECEIVER’S OBJECTION TO DEFENDANTS’ MOTION TO STAY PROCEEDINGS
       IN LIGHT OF PETITION TO THE US SUPREME COURT FOR A WRIT OF
            CERTIORARI IN CHARLES LIU V. SEC FILED ON MAY 31, 2019

        Jed Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1

(the “Receiver”), through his undersigned counsel, respectfully objects (the “Objection”) to the

Defendant’s Motion to Stay Proceedings in Light of Petition to the US Supreme Court for a Writ

of Certiorari in Charles Liu v. SEC Filed on May 31, 2019 (“the Motion”), filed on June 11, 2019.

In support thereof, the Receiver respectfully represents as follows.


1
 Unless expressly defined otherwise in this report, the Receiver incorporates by reference the definitions
of terms set forth in the Report of Receiver [Doc. No. 1135] (the “Report”).

                                                    1
         Case 3:15-cv-00675-JBA Document 1216 Filed 07/02/19 Page 2 of 4



        As an initial matter, the Receiver does not comment upon the likelihood or impact, if any,

of the Supreme Court granting certiorari in Liu v. SEC. In the Receiver’s view, it is beyond his

mandate as articulated in the Appointment Order to opine on the significance of Liu v. SEC as it

relates to the instant matter at the present time.

        However, the Receiver objects to the Motion because the requested stay of these

proceedings would, if granted, prolong the Receivership Estate’s exposure to market risk putting

the primary purpose of this receivership—securing fully the Judgment entered by this Court

pending the appeals—in jeopardy. As the Receiver stated previously, it is well-recognized that the

equity markets in the United States of America have experienced the longest bull market in its

history. The Receiver believes that it is fair to say that, at some point in the future, in all likelihood,

the equities bull market will come to an end. The real estate market may also experience at some

point a more significant decline in values. The Receivership Estate’s exposure to all market risks

increases in lockstep with delays in the completion of the liquidation process, the necessary result

if the Court grants the Motion.

        A downturn in the real estate or equity markets may result in the Receiver being unable to

fulfil his obligations under the Appointing Order (including fully securing the Judgment awarded

to the Commission pending appeal). To this end, the Motion’s statement that “no prejudice will be

caused to any party by a grant of stay” is simply inaccurate. (Motion, at 2.) It is well-settled that

“[t]he decision whether to grant a stay ‘calls for an exercise of judgment [by the Court], which

must weigh the competing interests and maintain an even balance.’” BOKF, NA v. Wilmington

Sav. Fund Soc'y (In re MPM Silicones, L.L.C.), Docket No. 15-cv-2280 (NSR), 2017 U.S. Dist.

LEXIS 162681, at *5 (S.D.N.Y. Sep. 29, 2017), quoting Landis v. N. Am. Co., 299 U.S. 248, 254-

55, 57 S. Ct. 163, 81 L. Ed. 153 (1936). The Receiver respectfully submits that a balancing of

interests militates against a stay of proceedings and the associated delay in the liquidation process


                                                     2
        Case 3:15-cv-00675-JBA Document 1216 Filed 07/02/19 Page 3 of 4



at this time. The Defendant is adequately protected by postponing the distribution of the liquidation

proceeds to the Commission on account of its Judgment pending the final adjudication of the

appeals—which this Court has already directed.

       WHEREFORE, for these foregoing reasons, the Court should sustain the Receiver’s

objection to the Motion, deny the Motion and grant such other and further relief as this Court

deems just and proper.



Dated July 2, 2019, at Bridgeport, Connecticut.


                                                      Respectfully submitted,
                                                      JED HORWITT, ESQ., RECEIVER


                                                       /s/ Christopher H. Blau
                                                      Stephen M. Kindseth (ct14640)
                                                      Christopher H. Blau (ct30120)
                                                      Zeisler & Zeisler, P.C.
                                                      10 Middle Street, 15th Floor
                                                      Bridgeport, CT 06604
                                                      Telephone: 203-368-4234 X 236
                                                      Facsimile: 203-549-0903
                                                      Email: cblau@zeislaw.com;
                                                      skindseth@zeislaw.com
                                                      Counsel to the Receiver




                                                  3
        Case 3:15-cv-00675-JBA Document 1216 Filed 07/02/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 2, 2019, a copy of the foregoing Objection was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 4
